Citation Nr: 0405471	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from March 1989 to January 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating determination 
of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. for action concerning the 
veteran's skin disability claim.  VA will notify the 
appellant if further action is required on the appellant's 
part.  


FINDINGS OF FACT

1.  The veteran has a right knee disability which was not 
manifest in service and is unrelated to service.  

2.  The veteran has asthma and bronchitis which were not 
manifest in service and are unrelated to service.  


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred or aggravated in 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2003).

2.  Asthma and bronchitis were not incurred or aggravated in 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the September 2001 VCAA letter to 
him.  That letter advised him of VA's duty to notify him 
about his claim, what VA's duty to assist him in obtaining 
evidence is, what the evidence must show to establish 
entitlement, what information or evidence was still needed 
from him, what he could do to help with his claim, when and 
where to send information, what had been done to help him 
with his claim, and what to do if he had questions or needed 
assistance.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records and VA examination reports 
and treatment records have been requested and obtained.  
Reasonable attempts were made to obtain identified relevant 
evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2003).  Service connection may be established for 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

38 C.F.R. § 3.317, Compensation for certain disabilities due 
to undiagnosed illnesses. 
 
    (a)(1) Except as provided in paragraph (c) of this 
section, VA will pay compensation in accordance with chapter 
11 of title 38, United States Code, to a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability, provided that such disability: 
 
(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and 
 
(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis. 
 
(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): 
 
(A) An undiagnosed illness; 
 
(B) The following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms: 
 
(1) Chronic fatigue syndrome; 
 
(2) Fibromyalgia; 
 
(3) Irritable bowel syndrome; or 
 
(4) Any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or 
 
(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection. 
 
(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities. Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 
 
(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 
 
(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 
 
(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 
 
(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States. 
 
(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: 
 
(1) Fatigue 
 
(2) Signs or symptoms involving skin 
 
(3) Headache 
 
(4) Muscle pain 
 
(5) Joint pain 
 
(6) Neurologic signs and symptoms 
 
(7) Neuropsychological signs or symptoms 
 
(8) Signs or symptoms involving the respiratory system (upper 
or lower) 
 
(9) Sleep disturbances 
 
(10) Gastrointestinal signs or symptoms 
 
(11) Cardiovascular signs or symptoms 
 
(12) Abnormal weight loss 
 
(13) Menstrual disorders. 
 
(c) Compensation shall not be paid under this section: 
 
(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or 
 
(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
 
(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs. 
 
(d) For purposes of this section: 
 
(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. 
 
(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations. 

As a threshold matter, the Board notes that the veteran's DD 
Form 214 indicates that he served in the Southwest Asia 
Theater of operations from October 1990 to April 1991, which 
is during the applicable time period.  

The veteran filed a claim for headaches and back problems in 
January 1992.

The veteran has not alleged that right knee disease or injury 
or asthma were incurred in combat service.  Accordingly, the 
provisions of 38 U.S.C.A. § 1154 are not applicable.

Right knee

On service neurology evaluation in April 1991, the veteran's 
motor tone was good and his muscle strength was 5/5.  

On service neurology clinic evaluation in July 1991, the 
veteran's lower extremities had no muscle atrophy and were 
normal.  

On service examination in August 1991, the veteran denied 
having or having had swollen or painful joints, cramps in his 
legs, and a trick or locked knee.  Clinically, his 
musculoskeletal system and lower extremities were normal.  

On service neurology evaluation in September 1991, the 
veteran's lower extremities were normal and he had no muscle 
atrophy and normal muscle power.  Motor examination revealed 
normal muscle tone and power and no adventitious movement.  
Evaluation of his gait by heel, toe, and tandem walking was 
normal.  

On VA examination in May 1997, no right knee complaints were 
reported.

On VA evaluation in July 1999, the veteran reported 
complaints of knee pain for 2 or 3 weeks.  He denied a 
history of trauma.  The assessment was right knee pain.  

In August 1999, the veteran filed his right knee claim.

On VA examination in December 2002, the veteran reported that 
he had had pain in his right knee for 3 years.  He also 
reported that he had sustained trauma to both knees when a 
tire blew up in 1990.  The impression was chronic right knee 
strain minimal disability, normal X-rays and normal exam.

The evidence does not show that the veteran's right knee 
strain was incurred or aggravated in service.  Service 
medical records do not report a right knee disease or injury.  
The veteran claimed in August 1999 that it is 
service-connected.  However, he denied a trick or locked knee 
on service examination in August 1991, he filed other 
compensation claims in January 1992 and the record shows no 
claim or complaint of right knee problem until July 1999, 
with the duration indicated at that time to be 2 or 3 weeks.  
This accords with his December 2002 statement of right knee 
pain for 3 years.  Although the veteran has reported an 
inconsistent history of in-service trauma, there remains an 
absence of competent evidence relating the disorder to 
service.  Further, there is an absence of reliable evidence 
of continuity of symptomatology.  

The veteran complained of right knee pain in July 1999 and 
December 2002 and has been diagnosed with right knee strain.  
The evidence does not show a qualifying chronic disability as 
defined by 38 C.F.R. § 3.317.  An undiagnosed illness is not 
shown.  Rather, there is a specific diagnosis of strain.  
Accordingly, those provisions do not benefit the claim.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).



Asthma

On service evaluation in September 1990, the veteran's chest 
was clear to auscultation.  On service evaluation in March 
1991, the veteran's chest was clear.  

On service neurology clinic evaluation in July 1991, the 
veteran had a history of a normal chest.  Physical 
examination revealed no acute distress.  Chest and pulmonary 
evaluation were normal.

On service medical board examination in August 1991, the 
veteran denied having or having had asthma, shortness of 
breath, pain or pressure in his chest, and chronic cough.  On 
medical board examination in August 1991, the veteran's lungs 
and chest and a chest X-ray were normal.  

On service evaluation in September 1991, the veteran had no 
cyanosis.

In June 1994, the veteran claimed service connection for 
asthma.  He stated that he had had private treatment and that 
he would submit medical records.

In March 1997, the veteran stated that he had had asthma 
since his time in Desert Storm.

On VA evaluation in February 1998, asthma was diagnosed.

On VA evaluation in September 1998, the veteran reported 
having a cough for 6 days with green sputum.  A chest X-ray 
showed mild interstitial infiltrates and the impression was 
bronchitis.  Later that month, he had a resolving productive 
cough.

A VA medical record which states that the veteran was 31 
indicates that he had bronchitis.  Another VA medical record 
which states that the veteran was 31 years old indicates that 
he had a history of asthma recently diagnosed with pneumonia.

On VA examination in December 2002 , the veteran reported 
being treated intermittently for upper respiratory infections 
dating back to 1991 and a diagnosis of asthma being made in 
1996.  The impression was asthmatic bronchitis.  

Asthma and asthmatic bronchitis are not shown in service and 
they have not been related to service.  

While the veteran stated in July 1994 that he had had asthma 
since Desert Storm, he is a layperson who as such is unable 
to diagnose asthma.  Moreover, he last served in Southwest 
Asia in April 1991.  His neurology clinic evaluation in July 
1991 revealed a history of a normal chest.  The July 1991 
physical examination revealed that his chest and pulmonary 
evaluation were normal.  At his service medical board 
examination in August 1991, he denied having or having had 
asthma, shortness of breath, pain or pressure in his chest, 
and chronic cough.  On medical board examination in August 
1991, the veteran's lungs and chest and a chest X-ray were 
normal.

The service medical records do not contain a diagnosis of 
asthma or bronchitis.  No competent medical evidence of 
record relates the veteran's current asthma or bronchitis to 
service.  Chronicity since service, while claimed, is not 
shown.  The clinical findings and history supplied in service 
are probative, since they occurred at a time when 
contemporaneous medical observation and the opportunity for 
verification were present.  Also probative is the fact that 
the veteran filed claims for other disabilities but not 
asthma or bronchitis in January 1992 and first claimed 
service connection for asthma in June 1994.

The evidence does not show a qualifying chronic disability as 
defined by 38 C.F.R. § 3.317.  An undiagnosed illness is not 
shown.  Rather, a diagnosis of asthma has been entered.  
Accordingly, those provisions do not benefit to the claim.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

Entitlement to service connection for right knee disability 
is denied.  

Entitlement to service connection for asthma is denied.


REMAND

The veteran was assessed in service with tinea cruris in 
September 1989 and ringworm of the left calf in December 
1989.  He was assessed with tinea versicolor of the chest 
after service, in April 1997.  At the time of the VA 
examination in December 2002, he had a lesion resolving just 
below his breast on his right anterior chest.  The examiner 
stated that it had the appearance of a nummular eczema 
resolving.  Tinea was not confirmed or negated.

A VA examination is necessary to confirm or negate the 
existence of tinea.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

A VA examination should be conducted.  
The examiner should identify all 
diagnoses and specifically rule in or 
rule out tinea.  Regardless of the 
diagnosis, the examiner should determine 
whether there is a relationship between 
any current findings and in-service 
manifestations.  The claims folder 
should be made available to the examiner 
prior to the examination.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



